Filed 1/13/17
                            CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIRST APPELLATE DISTRICT

                                      DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                    A146431
v.
FRANKLIN BASTIDAS,                                  (Alameda County
                                                    Super. Ct. No. C172026A)
         Defendant and Appellant.


         Proposition 47, the Safe Neighborhoods and Schools Act, enacted in 2014,
reduced certain offenses that could be charged as either felonies or misdemeanors to
misdemeanors. And, in newly enacted Penal Code section 1170.18, subdivision (a),1 the
Proposition authorized persons ―currently serving a sentence‖ for a felony conviction for
such crimes to petition for resentencing. However, those resentenced individuals are still
subject to a ban on possessing a firearm. (§ 1170.18, subd. (k).)
         Prior to the enactment of Proposition 47, appellant Franklin Bastidas had entered a
plea of no contest to a felony charge of possession of a controlled substance (Health &
Saf. Code, § 11350, subd. (b)), one of the offenses covered by Proposition 47.
Imposition of sentence was suspended, and appellant was placed on felony probation for
a period of five years. In 2015, the District Attorney petitioned for revocation of
probation, and appellant requested that his conviction be reduced to a misdemeanor. To
avoid the restriction on firearm possession, appellant argued he was not ―currently
serving a sentence‖ under section 1170.18, and he was entitled to the reduction of his
conviction to a misdemeanor pursuant to In re Estrada (1965) 63 Cal. 2d 740 (Estrada).
1
    All undesignated statutory references are to the Penal Code.

                                               1
Estrada held that, in the absence of contrary legislative intent, statutory amendments
mitigating criminal punishment are to be applied retroactively. The trial court rejected
appellant‘s contention but granted appellant‘s subsequent petition under section 1170.18,
subdivision (a). The court reduced appellant‘s conviction to a misdemeanor and
terminated probation.
       On appeal, appellant contends he was entitled to resentencing under Estrada and
should, therefore, be free from the prohibition on firearms possession. We agree with our
colleagues in Division One who rejected the same contention in People v. Davis (2016)
246 Cal. App. 4th 127, review granted July 13, 2016, S234324 (Davis). (See Cal. Rules of
Court, Rule 8.1105(e)(1)(B).)2
                                    BACKGROUND
       Appellant was charged by information with possession of cocaine base for sale
(Health & Saf. Code, § 11351.5; count one) and possession of heroin for sale (Health &
Saf. Code, § 11351; count two). In September 2013, pursuant to a plea bargain, appellant
entered a plea of no contest to possession of a controlled substance (Health & Saf. Code,
§ 11350, subd. (b)) as a lesser included offense to count two, and count one was
dismissed. Imposition of sentence was suspended and appellant was placed on probation
for five years.
       In September 2015, the District Attorney filed a petition to revoke probation
following appellant‘s arrest for possession of controlled substances and paraphernalia.
Appellant requested that the trial court reduce the level of the underlying conviction from
a felony to a misdemeanor pursuant to Estrada, supra, 63 Cal. 2d 740, arguing that the
resentencing provisions in section 1170.18 did not apply because he had not been
sentenced to prison. The trial court denied the request.


2
 In granting review in Davis, supra, 246 Cal. App. 4th 127, the California Supreme Court
deferred further action pending its decision in People v. DeHoyos, review granted Sept.
30, 2015, S228230. The issue presented in DeHoyos involves the retroactivity of
Proposition 47, but the case does not present the issue involved in Davis or the present
case.

                                             2
       Subsequently, appellant petitioned for reduction of the felony conviction to a
misdemeanor pursuant to section 1170.18. Above appellant‘s signature on the petition
the following sentence appears: ―By signing below, defendant acknowledges that s/he
understands that s/he may not use, own or possess firearms, even if this Petition is
granted.‖ The trial court granted the petition and designated the conviction as a
misdemeanor. Appellant admitted the probation violation and probation was terminated.
       This appeal followed.
                                       DISCUSSION
       Appellant contends he was entitled to have his conviction reduced to a
misdemeanor under Estrada, supra, 63 Cal. 2d 740, which ―established an exception to
the general rule that no part of the Penal Code is retroactive.‖ (People v. Hajek and Vo
(2014) 58 Cal. 4th 1144, 1195, overruled on another ground in People v. Rangel (2016) 62
Cal. 4th 1192, 1216.) Under Estrada, ―where [an] amendatory statute mitigates
punishment and there is no saving clause, the rule is that the amendment will operate
retroactively so that the lighter punishment is imposed.‖ (Estrada, at p. 748.) Appellant
argues he was entitled under Estrada to retroactive application of Proposition 47 and,
therefore, should not be prohibited from possessing firearms under section 1170.18,
subdivision (k).
       Appellant‘s argument turns on his claim that, because he was on probation with
imposition of sentence suspended, he was not ―serving a sentence‖ for purposes of
section 1170.18, subdivision (a). Because we conclude persons on probation are ―serving
a sentence‖ for purposes of the statue, we affirm the trial court‘s order.
I.     Proposition 47
       The voters enacted Proposition 47 on November 4, 2014. (People v. Rivera
(2015) 233 Cal. App. 4th 1085, 1089.) Proposition 47 made ―certain drug- and theft-
related offenses misdemeanors, unless the offenses were committed by certain ineligible
defendants.‖ (Id. at p. 1091.) As relevant here, Proposition 47 amended Health and
Safety Code section 11350; previously, possession of the controlled substances
referenced in subdivision (a) was a felony and possession of the controlled substances


                                              3
referenced in subdivision (b) was a wobbler. (Health & Saf. Code, former § 11350,
subds. (a), (b); see also Rivera, at p. 1092.) As amended by Proposition 47, a violation of
Health and Safety Code section 11350 is now a misdemeanor, ―unless the defendant ‗has
one or more prior convictions‘ for an offense specified in section 667, subdivision
(e)(2)(C)(iv)—which lists serious and violent felonies that are sometimes referred to as
‗ ―super strike‖ offenses‘—or for an offense that requires the defendant to register as a
sex offender under section 290, subdivision (c).‖ (Rivera, at p. 1092.)
       Proposition 47 also enacted a resentencing provision, codified at section 1170.18,
which provides in subdivision (a): ―A person currently serving a sentence for a
conviction, whether by trial or plea, of a felony or felonies who would have been guilty
of a misdemeanor under the act that added this section (‗this act‘) had this act been in
effect at the time of the offense may petition for a recall of sentence before the trial court
that entered the judgment of conviction in his or her case to request resentencing in
accordance with‖ the statutes amended or added by Proposition 47. If the petitioner
meets the criteria in subdivision (a) of section 1170.18, the felony sentence ―shall be
recalled and the petitioner resentenced to a misdemeanor . . . unless the court, in its
discretion, determines that resentencing the petitioner would pose an unreasonable risk of
danger to public safety.‖ (§ 1170.18, subd. (b).) A petitioner resentenced as a
misdemeanant ―shall be subject to parole for one year following completion of his or her
sentence, unless the court, in its discretion, as part of its resentencing order, releases the
person from parole.‖ (§ 1170.18, subd. (d).)
       Section 1170.18, subdivision (f) extends the benefits of Proposition 47 to persons
who have completed their sentences. Thus, the statute states, ―A person who has
completed his or her sentence for a conviction . . . of a felony or felonies who would have
been guilty of a misdemeanor under this act had this act been in effect at the time of the
offense, may file an application before the trial court that entered the judgment of
conviction in his or her case to have the felony conviction or convictions designated as
misdemeanors.‖ (§ 1170.18, subd. (f).) Under section 1170.18, subdivision (g), upon



                                               4
receipt of a qualifying application, a court is required to ―designate the felony offense or
offenses as a misdemeanor.‖
       Section 1170.18, subdivision (j), requires that any petition or application under
section 1170.18 be filed within three years, absent a showing of good cause.
       As relevant to appellant‘s claim on appeal, Proposition 47 provides that the
prohibition on firearm possession by felons continues to apply to persons benefitting
from the enactment‘s resentencing and re-designation procedures. Thus, section 1170.18,
subdivision (k) provides, ―[a]ny felony conviction that is recalled and resentenced under
subdivision (b) or designated as a misdemeanor under subdivision (g) shall be considered
a misdemeanor for all purposes, except that such resentencing shall not permit that person
to own, possess, or have in his or her custody or control any firearm or prevent his or her
conviction under Chapter 2 (commencing with Section 29800) of Division 9 of Title 4 of
Part 6.‖3
       According to Proposition 47‘s ―Findings and Declarations,‖ the purpose of the
enactment was ―to ensure that prison spending is focused on violent and serious offenses,
to maximize alternatives for nonserious, nonviolent crime, and to invest the savings
generated from this act into prevention and support programs in K–12 schools, victim
services, and mental health and drug treatment. This act ensures that sentences for people
convicted of dangerous crimes like rape, murder, and child molestation are not changed.‖
(Voter Information Guide, Gen. Elec. (Nov. 4, 2014) text of Prop. 47, § 2, p. 70 (Ballot
Pamphlet).)4



3
  Section 29800, subdivision (a)(1) provides, ―Any person who has been convicted of a
felony under the laws of the United States, the State of California, or any other state,
government, or country, or of an offense enumerated in subdivision (a), (b), or (d) of
Section 23515, or who is addicted to the use of any narcotic drug, and who owns,
purchases, receives, or has in possession or under custody or control any firearm is guilty
of a felony.‖
4
  We grant appellant‘s request for judicial notice of the Proposition 47 ballot pamphlet.
(Vargas v. City of Salinas (2009) 46 Cal. 4th 1, 22, fn. 10.) We deny as unnecessary
appellant‘s request for judicial notice of the Proposition 36 ballot pamphlet.

                                              5
II.    Estrada and Proposition 47
       Whether a criminal statute is to be applied retroactively is a matter of legislative
intent. (People v. Brown (2012) 54 Cal. 4th 314, 319.) ―[T]he default rule,‖ applied when
the Legislature ―has not made its intent on the matter clear‖ (ibid.) is found in section 3:
―No part of [the Penal Code] is retroactive, unless expressly so declared.‖ As noted
previously, Estrada created an exception to that rule in holding that a statutory
amendment lessening a criminal punishment, enacted after a defendant‘s criminal act was
committed but before the judgment became final, should be applied retroactively to
mitigate his punishment, unless the Legislature has expressly indicated to the contrary
through inclusion of a ―saving clause.‖ (Estrada, supra, 63 Cal.2d at pp. 742, 744-745,
748; see also People v. Conley (2016) 63 Cal. 4th 646, 662 (Conley), Werdegar, J.,
concurring [―A savings clause is a provision in which the lawmakers articulate how the
amended law is to apply, if at all, to cases decided under the prior law.‖].)
       The court in People v. Shabazz (2015) 237 Cal. App. 4th 303 (Shabazz) considered
how to apply Estrada in the Proposition 47 context. There, a defendant‘s case was on
appeal and the defendant asked the court of appeal to reduce his felony narcotics
possession offenses to misdemeanors under Proposition 47, approved by the voters while
his appeal was pending. (Shabazz, at pp. 307, 310.) The court held the defendant was
required to seek that relief from the trial court ―because the voters have expressly
required he file an application in the trial court to reduce his felony convictions to
misdemeanors.‖ (Id. at p. 307.) The court reasoned the defendant was not entitled to
relief under Estrada because voters intended that persons seeking the benefits of the
enactment follow the procedures described in section 1170.18. (Id. at pp. 313–314;
accord People v. Bradshaw (2016) 246 Cal. App. 4th 1251, 1257–1258; see also People v.
Yearwood (2013) 213 Cal. App. 4th 161, 172 (Yearwood) [analogous provision in
Proposition 36, which provides for resentencing in ―three strikes‖ cases, was ―the
functional equivalent of a saving clause‖ and demonstrated voter intent that ―a petition
for recall of sentence [was] to be the sole remedy available under the Act‖ for defendants
seeking the retroactive application of its amendments]; Couzens, et al., Sentencing


                                              6
California Crimes (The Rutter Group 2016) § 25:1 [―the basic structure of Proposition 47
is strikingly similar to Proposition 36‖].)
       Appellant argues Shabazz was incorrectly decided because the decision failed to
take into account section 1170.18, subdivision (m), which provides, ―Nothing in this
section is intended to diminish or abrogate any rights or remedies otherwise available to
the petitioner or applicant.‖ He suggests retroactive relief under Estrada is one of the
remedies preserved by that provision. However, because section 1170.18 reflects the
voters‘ intent that persons seeking retroactive relief do so according to its provisions,
there is no separate relief available under Estrada. In other words, relief under Estrada is
not an otherwise available right or remedy because section 1170.18 itself specifies the
conditions under which the Proposition 47 amendments may be retroactively applied.
The California Supreme Court recently reached the same conclusion with respect to an
identical provision in Proposition 36, reasoning there was ―no indication that automatic
resentencing‖ under Estrada ―ranks among the ‗rights‘ the electorate sought to preserve.‖
(Conley, supra, 63 Cal.4th at p. 661; see also Yearwood, supra, 213 Cal.App.4th at p. 178
[concluding that Proposition 36 provision ―does not have any impact in determining if
amended sections . . . operate retroactively‖].)
       In any event, appellant contends that, even if Shabazz is correct with respect to
requests for relief by imprisoned persons, the same reasoning does not apply to him
because his situation is not encompassed by the language of section 1170.18. In
particular, he contends that, as a person placed on probation with imposition of sentence
suspended, he is not ―[a] person currently serving a sentence for a conviction‖ within the
meaning of section 1170.18, subdivision (a). He concludes that, because his situation is
not encompassed within the procedures in section 1170.18, he is entitled to retroactive
relief under Estrada. The import of appellant‘s claim is, if appellant is able to obtain re-
designation of his offense outside the procedures in section 1170.18, then he can avoid
the prohibition on firearm possession in section 1170.18, subdivision (k). (See People v.
Gilbreth (2007) 156 Cal. App. 4th 53, 55 [reversing a defendant‘s conviction for being a



                                              7
felon in possession of a firearm where the predicate felony offense had been reduced to a
misdemeanor].)
III.   Interpretation of “Serving a Sentence” in Section 1170.18, Subdivision (a)
       As discussed above, section 1170.18, subdivision (a), permits ―[a] person currently
serving a sentence for a conviction, whether by trial or plea, of a felony or felonies,‖ who
would have been guilty of a misdemeanor had Proposition 47 been in effect at the time of
the offense, to petition for a recall of sentence. Appellant argues he is not covered by
subdivision (a) because he was not serving a term of imprisonment at the time he sought
re-designation of his offense.
       ― ‗In interpreting a voter initiative . . . , we apply the same principles that govern
statutory construction. [Citation.]‘ [Citation.] ‗ ―The fundamental purpose of statutory
construction is to ascertain the intent of the lawmakers so as to effectuate the purpose of
the law. [Citations.]‖ ‘ [Citation.] ‗In determining intent, we look first to the words
themselves. [Citations.] When the language is clear and unambiguous, there is no need
for construction. [Citations.] When the language is susceptible of more than one
reasonable interpretation, however, we look to a variety of extrinsic aids, including the
ostensible objects to be achieved, the evils to be remedied, the legislative history, public
policy, contemporaneous administrative construction, and the statutory scheme of which
the statute is a part. [Citations.]‘ [Citation.] We also ‗ ―refer to other indicia of the
voters‘ intent, particularly the analyses and arguments contained in the official ballot
pamphlet.‖ [Citation.]‘ [Citation.] ‗Using these extrinsic aids, we ―select the
construction that comports most closely with the apparent intent of the [electorate], with a
view to promoting rather than defeating the general purpose of the statute, and avoid an
interpretation that would lead to absurd consequences.‖ ‘ ‖ (People v. Superior Court
(Cervantes) (2014) 225 Cal. App. 4th 1007, 1014 (Cervantes).) Proposition 47 directs that
its provisions ―shall be liberally construed to effectuate its purposes.‖ (Ballot Pamphlet
§ 18, p. 74.)




                                               8
       A.     “Serving a Sentence” is Ambiguous
       We conclude the phrase ―serving a sentence‖ as used in section 1170.18,
subdivision (a) is ambiguous. In People v. Garcia (2016) 245 Cal. App. 4th 555, the Sixth
District was confronted with the same issue and concluded section 1170.18, subdivision
(a) does not apply only to those serving a term of imprisonment. There, as in the present
case, the defendant was convicted of possession of a controlled substance and placed on
felony probation with imposition of sentence suspended. (Garcia, at p. 557.) After
passage of Proposition 47, the defendant filed a petition for resentencing under section
1170.18, subdivision (a), but the trial court denied the petition on the basis that the
defendant was not serving a ―sentence.‖ (Garcia, at p. 557.) In reversing, the court of
appeal impliedly found the word ―sentence‖ is ambiguous, observing ―granting probation
is in some contexts a ‗sentencing choice.‘ ‖ (Ibid.) Garcia cited rule 4.405(6) of the
California Rules of Court, which provides, ― ‗Sentence choice‘ means the selection of
any disposition of the case that does not amount to a dismissal, acquittal, or grant of a
new trial.‖ Garcia quoted In re DeLong (2001) 93 Cal. App. 4th 562, 571, for the
proposition that ―an order granting probation and suspending imposition of sentence is a
form of sentencing.‖ (Accord People v. Tidwell (2016) 246 Cal. App. 4th 212, 218–219
(Tidwell).) Garcia also quoted People v. Mendoza (2003) 106 Cal. App. 4th 1030, 1034,
where the court used the phrase ―sentence of probation‖ in reference to Proposition 36.
(See also People v. Murillo (2002) 102 Cal. App. 4th 1414, 1418 [observing that
Proposition 36 ―requires mandatory sentences of probation for nonviolent drug
possessors‖]; Sentencing California Crimes, supra, at § 25:1 [noting similarity between
Propositions 36 and 47].)5


5
  In People v. Lewis (2016) 4 Cal.App.5th 1085, the court held a person serving a period
of post-release community supervision-an alternative to parole for a felon released from
prison-was ―serving a sentence‖ within the meaning of section 1170.18. We also observe
that the California Supreme Court has on a number of occasions used the phrase
―sentence of probation‖ in its opinions. (See, e.g., People v. Moran (2016) 1 Cal.5th 398,
401; People v. Lightsey (2012) 54 Cal. 4th 668, 677; People v. Superior Court (Zamudio)
(2000) 23 Cal. 4th 183, 210.)

                                              9
       In Davis, supra, 246 Cal. App. 4th 127, review granted, Division One of this court
concluded ―sentence‖ as used in section 1170.18 can reasonably be understood to refer
both to, as appellant argues, a term of confinement, or ―more generally‖ to a ―criminal
sanction, whether by probation, prison term, or otherwise.‖ (Davis, at p. 139.) Under the
broader construction of the term, the phrase ―serving a sentence‖ in section 1170.18 ―can
be interpreted to mean, in effect, ‗currently subject to judicially imposed sanction‘ as a
result of a felony conviction.‖ (Davis, at p. 139.)
       In a different statutory context, the Sixth District also recently impliedly
concluded the word ―sentence‖ is ambiguous. In People v. Santa Ana (2016) 247
Cal. App. 4th 1123, the court applied section 2900.5, regarding credit awards for time in
custody. The court interpreted language in section 2900.5, subdivision (b) that, ―[c]redit
shall be given only once for a single period of custody attributable to multiple offenses
for which a consecutive sentence is imposed.‖ The court considered whether the ―word
‗sentence‘ . . . included a jail term imposed as a condition of probation.‖ (Santa Ana, at
p. 1142.) The defendant in that case argued not, contending the word encompassed only
―imposition of punishment on the offenses of conviction.‖ (Id. at pp. 1142–1143.) The
Santa Ana court observed that ―the word ‗sentence‘ is sometimes used in regard to a
grant of probation or the imposition of a jail term as a condition of probation.‖ (Id. at p.
1143.) Ultimately, the court concluded the purposes of the statute supported construing
―sentence‖ as used in section 2900.5, subdivision (b), to include a jail term imposed as
part of a grant of probation. (Id. at p. 1142.)
       In arguing he was not ―serving a sentence‖ within the meaning of section 1170.18,
subdivision (a), appellant first emphasizes that probation is defined as not involving the
imposition and/or execution of a ―sentence.‖ (§ 1203, subd. (a) [defining ―probation‖ as
―the suspension of the imposition or execution of a sentence and the order of conditional
and revocable release in the community under the supervision of a probation officer.‖])
Appellant then emphasizes various other words, phrases, and provisions in section
1170.18 that make most sense as applied to persons sentenced to prison. For example,
section 1170.18, subdivision (a) directs that the petition should be filed ―before the trial


                                              10
court that entered the judgment of conviction.‖ Appellant points out that an order
imposing probation is generally not considered a judgment. (People v. Howard (1997)
16 Cal. 4th 1081, 1092 [―Probation is neither ‗punishment‘ (see § 15) nor a criminal
‗judgment‘ (see § 1445)‖].) Appellant also focuses on the reference in section 1170.18,
subdivision (a) to ―recall of sentence.‖ He argues it is unnecessary to ―recall‖ an order of
probation because the court retains continuing jurisdiction over a probationer. (Compare
Howard, at p. 1089 [―generally a trial court lacks jurisdiction to resentence a criminal
defendant after execution of sentence has begun‖] and People v. Feyrer (2010) 48 Cal. 4th
426, 440 [―the probation statutes confer upon the trial court jurisdiction and authority
over a defendant during the term of probation‖].) Appellant also points out that section
1170.18 is located in a portion of the Penal Code (pt. 2, tit. 7, ch. 4.5) devoted to
procedures for fixing prison sentences. Finally, appellant emphasizes section 1170.18,
subdivision (d), which mandates that a resentenced person ―shall be subject to parole for
one year following completion of his or her sentence, unless the court, in its discretion, as
part of its resentencing order, releases the person from parole.‖ Appellant points out that
parole is intended to aid the transition of persons from imprisonment, not following a
period of probation. (See § 3000, subd. (a)(1) [declaring regarding parole that ―the
period immediately following incarceration is critical to successful reintegration of the
offender into society and to positive citizenship‖].)6
       Appellant‘s statutory interpretation arguments are thoughtful and substantial.
However, they do not compel a conclusion that a person placed on probation with
imposition of sentence suspended is not ―serving a sentence‖ within the meaning of
section 1170.18, subdivision (a). We agree with Santa Ana’s general observation that the
word ―sentence‖ does not have a ―universal meaning in all contexts‖ (Santa Ana, supra,
247 Cal.App.4th at p. 1143), and we agree with the more specific conclusions of the
Garcia and Davis decisions that ―sentence‖ is ambiguous as used in section 1170.18,

6
 Appellant makes several other arguments in support of his interpretation of section
1170.18, but it is unnecessary to catalog every argument appellant puts forth, because
none of the omitted arguments are more persuasive than those summarized herein.

                                              11
subdivision (a). Appellant‘s arguments support his interpretation of the statutory
language, but the lingering ambiguity in the phrase ―serving a sentence‖ requires this
court to also consider, in determining the voters‘ intent, ― ‗ ―the analyses and arguments
contained in the official ballot pamphlet‖ ‘ ‖ and ― ‗the ostensible objects to be
achieved‘ ‖ by Proposition 47. (Cervantes, supra, 225 Cal.App.4th at p. 1014.)
       B.     The Ballot Materials and Purposes of the Enactment Support Construing
              “Serving a Sentence” to Encompass Probationers
       As it happens, the Proposition 47 ballot analysis provides powerful support for a
conclusion that voters intended that probationers follow the section 1170.18 procedures.
The Attorney General‘s brief summary of Proposition 47 in the Voter Information Guide
does not provide any guidance, stating on the topic only that the proposition ―[r]equires
resentencing for persons serving felony sentences for [covered] offenses unless [the]
court finds [an] unreasonable public safety risk.‖ (Ballot Pamphlet, § 2, p. 34.) The
Legislative Analyst‘s more detailed analysis is, on the other hand, very helpful. The
analysis begins with a ―Background‖ section that explains the difference between
felonies, misdemeanors, and infractions. (Ibid.) Next, still within the ―Background‖ and
on the first page of the ballot materials for the proposition, there is a heading entitled
―Felony Sentencing‖ that identifies ―State Prison‖ and ―County Jail and Community
Supervision‖ as the two ways ―[o]ffenders convicted of felonies can be sentenced.‖
(Ibid., italics added; see also Garcia, supra, 245 Cal.App.4th at p. 558 [relying on same
language].) Under the subheading for ―County Jail and Community Supervision,‖ also
still on the first page, the analysis states, ―Felony offenders who have no current or prior
convictions for serious, violent, or sex offenses are typically sentenced to county jail or
the supervision of a county probation officer in the community, or both. In addition,
depending on the discretion of the judge and what crime was committed, some offenders
who have current or prior convictions for serious, violent, or sex offenses can receive
similar sentences.‖ (Ballot Pamphlet, § 2, p. 34, italics added.)
       Other portions of the ballot analysis also suggest that imposition of probation
constitutes a sentence under Proposition 47. The analysis states that misdemeanor


                                              12
offenders ―may be sentenced to county jail, county community supervision, a fine, or
some combination of the three.‖ (Ballot Pamphlet, §2, p. 34–35.) The analysis states that
under Proposition 47 ―the length of sentences—jail time and/or community supervision—
would be less.‖ (Id. at p. 36.) In discussing the fiscal effects of the proposition, the
analysis states, ―it is uncertain whether such offenders would be sentenced to jail or
community supervision and for how long.‖ (Ibid.) The analysis also predicts a reduction
in ―county community supervision populations . . . because offenders would likely spend
less time under such supervision if they were sentenced for a misdemeanor instead of a
felony. Thus, county probation departments could experience a reduction in their
caseloads.‖ (Id. at p. 37.)
       Accordingly, although portions of section 1170.18, subdivision (a) contain
language most suited to persons serving a prison term, the Proposition 47 ballot materials
leave little doubt the voters understood that both prison terms and probation (usually
referred to as ―community supervision‖) were possible ―sentences‖ for the offenses
within the scope of the proposition.
       This conclusion is also consistent with the objectives of the enactment.
(Cervantes, supra, 225 Cal.App.4th at p. 1014 [courts ― ‗ ―select the construction that
comports most closely with the apparent intent of the [electorate], with a view to
promoting rather than defeating the general purpose of the statute, and avoid an
interpretation that would lead to absurd consequences.‖ ‘ ‖].) Section 1170.18,
subdivision (k) retains the firearm prohibition for those sentenced before the
proposition‘s enactment. Including persons sentenced to probation within the scope of
section 1170.18 serves the apparent purpose of preserving the expectations of the parties
at the time of conviction regarding the applicability of the firearm restriction. A clear
logical distinction can be made between persons who have already suffered felony
convictions for crimes declared to be misdemeanors by the enactment, and persons
convicted of the subject offenses after the enactment‘s effective date. With respect to the
latter group, prosecutors are aware at the time charging decisions are made or plea
bargains are reached that the defendants are pleading to misdemeanors and will not be


                                             13
subject to the consequences that flow from a felony conviction, such as the prohibition on
possessing a firearm. On the other hand, with respect to the former group, at the time
charging decisions were made or plea bargains were reached prosecutors believed the
defendants would be subject to the consequences that flow from a felony conviction.
Appellant identifies no compelling reason why it would be logical to exempt defendants
sentenced to probation from the firearm possession restriction, given the possibility that
prosecutors might have made different charging or plea bargaining decisions had they
known the defendants would not be subject to a felony conviction. (See People v.
Bradford (2014) 227 Cal. App. 4th 1322, 1333–1334 [in construing Proposition 36,
considering prosecutor‘s pre-enactment incentives with respect to charging decisions].)7
       Moreover, appellant‘s construction excluding probationers from the scope of the
section 1170.18 procedures might lead to the absurd result of making persons placed on
probation who completed their sentences worse off than persons who completed prison
sentences. That is because section 1170.18 provides that persons who have completed
felony ―sentence[s]‖ for offenses that would now be misdemeanors under Proposition 47
―may file an application before the trial court that entered the judgment of conviction in
his or her case to have the felony conviction or convictions designated as misdemeanors.‖
(§ 1170.18, subd. (f).) That appears to be broader relief than available under Estrada,
because the retroactivity under that decision does not extend to persons subject to final
judgments—persons who have completed their sentences and exhausted any appeals.
(See People v. Vieira (2005) 35 Cal. 4th 264, 305–306; see also Estrada, supra, 63 Cal.2d
at p. 745 [―The amendatory act imposing the lighter punishment can be applied
constitutionally to acts committed before its passage provided the judgment convicting
the defendant of the act is not final.‖].)8

7
  The California Supreme Court recently held the People are not entitled to have a plea
agreement set aside if a defendant seeks to have a sentence recalled under Proposition 47.
(Harris v. Superior Court (2016) 1 Cal.5th 984.)
8
  Davis also viewed section 1170.18 as giving ―a broader retroactive application to the
amendments of Proposition 47 than would have been required by Estrada.‖ Davis
reasoned, ―Estrada limits the retroactive application of mitigating amendments to

                                              14
       Thus, under appellant‘s interpretation of ―sentence‖ as used in section 1170.18, a
person currently on probation could obtain relief under Estrada, but a person who
successfully completed a term of probation could not have his conviction designated a
misdemeanor under section 1170.18 or, it appears, Estrada. It would be illogical to
conclude the electorate intended to enact a scheme under which persons sentenced to
prison could have their convictions designated as misdemeanors under 1170.18 (either
while still in prison or following completion of a prison sentence) and persons currently
on probation could have their convictions reduced under Estrada, but persons who
completed a term of probation would be excluded from the benefits of Proposition 47.
Appellant suggests no reason why the voters would have intended to leave that group
without a remedy. (See Sentencing California Crimes, supra, at § 25:13 [―it would be
anomalous for the enactors to intend to benefit persons who complete a prison term, but
not a defendant who successfully completes the requirements of probation‖]; see also
Tidwell, supra, 246 Cal.App.4th at p. 219 [stated purposes of Proposition 47 support
permitting probationers who successfully completed probation and obtained a dismissal
under section 1203.4 to petition for re-designation under section 1170.18].) As observed
in Davis, ―Because probationers are more likely to be nonviolent offenders and have a
limited criminal history, they are ostensibly more ‗worthy‘ of reduction in their crimes
and sentences than persons sentenced to a prison term, at least as a general matter.‖
(Davis, supra, 246 Cal.App.4th at p. 142, review granted.)
       In arguing his construction does not leave former probationers without a remedy,
appellant suggests such a person can obtain relief under Estrada because ―an order
granting probation is not deemed a judgment that can become final for purposes of the




defendants whose convictions have not become final—that is, to defendants who still
have appellate options. [Citations.] Section 1170.18, subdivision (f) permits all eligible
persons who have served a sentence for a felony to apply for redesignation of their
conviction as a misdemeanor, without regard to the finality of the conviction.‖ (Davis,
supra, 246 Cal.App.4th at p. 142, fn. 8, review granted.)

                                            15
rule.‖9 He relies on the general propositions that an order granting probation is not
considered a ―judgment‖ for most purposes (People v. Superior Court (Giron) (1974) 11
Cal. 3d 793, 796) and that ―the expiration of a probationary period does not terminate a
court‘s fundamental jurisdiction‖ (People v. Ford (2015) 61 Cal. 4th 282, 287). However,
in the cases appellant cites for the proposition that relief under Estrada can be provided
after the expiration of a term of probation, the amendments took effect and the requests
for relief occurred during the terms of probation. (People v. Eagle (2016) 246
Cal. App. 4th 275, 278–279; In re May (1976) 62 Cal. App. 3d 165, 167–169.) Appellant
does not cite and this court is not aware of any cases granting relief under Estrada to a
person who has completed a term of probation before a statutory amendment reducing the
penalty. It appears that, under appellant‘s view, a criminal proceeding resulting in a
successfully completed term of probation is never final for purposes of Estrada, and the
former probationer could seek retroactive application of an amendment under Estrada at
any time, even if an amendment occurs decades later. But appellant does not explain
why the reasoning of Estrada justifies that result.10 In any event, given the lack of clarity
whether a former probationer may obtain relief under Estrada, we cannot assume the
electorate relied on the availability of that relief and, therefore, intended to exclude


9
  This court requested the parties to address in supplemental briefing the question
―whether, if this court were to accept appellant‘s interpretation of [] section 1170.18, a
person who successfully completed a term of probation would be able to have his felony
conviction reduced to a misdemeanor, either under [Estrada, supra, 63 Cal. 2d 740] or
under [] section 1170.18, subdivision (f).‖
10
   Estrada reasoned that, ―When the Legislature amends a statute so as to lessen the
punishment it has obviously expressly determined that its former penalty was too severe
and that a lighter punishment is proper as punishment for the commission of the
prohibited act. It is an inevitable inference that the Legislature must have intended that
the new statute imposing the new lighter penalty now deemed to be sufficient should
apply to every case to which it constitutionally could apply.‖ (Estrada, supra, 63 Cal.2d
at p. 745.) It is not clear whether that reasoning would justify retroactive application of
an amendment where the person seeking relief completed a term of probation many years
earlier and where the same relief would not be available to persons who completed prison
sentences many years earlier (given that appellant does not dispute prison sentences result
in final judgments).

                                              16
probationers from the section 1170.18 re-designation procedures. That is, given that the
voters must have intended that persons placed on probation would benefit from re-
designation of offenses under Proposition 47, it is illogical to conclude the voters would
have relied on uncertain relief under Estrada to provide those benefits to persons who
have successfully completed a term of probation.
       ―Liberally construing‖ Proposition 47 ―to effectuate its purposes‖ (Prop. 47, § 18,
approved Nov. 4, 2014, eff. Nov. 5, 2014), we find appellant within the class of persons
covered by section 1170.18, subdivision (a). (See Davis, supra, 246 Cal.App.4th at p.
143, review granted [reaching same conclusion]; see also People v. Curry (2016) 1
Cal.App.5th 1073, 1079–1080, 1082, fn. 9, review granted Nov. 9, 2016, S237037;
Garcia, supra, 245 Cal.App.4th at p. 559; Tidwell, supra, 246 Cal.App.4th at pp. 218-219
[same holding as to former probationers].)
                                       DISPOSITION
       The trial court‘s order is affirmed.




                                              17
                   SIMONS, J.




We concur.




JONES, P.J.




NEEDHAM, J.




(A146431)




              18
Superior Court of Alameda County, No. C172026A, Hon. Paul Delucchi, Judge.


Brendon D. Woods, State Public Defender, and Michael S. McCormick, Assistant Public
Defender, for Defendant and Appellant.


Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Jeffrey M. Laurence, Senior Assistant Attorney General, Eric D. Share, Michael
P. Rhoads, and Amit Kurlekar, Deputy Attorneys General, for Plaintiff and Respondent.




                                          19